DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 04/19/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. The missing document is the “International search report for application No. PCT/US2019/031505”. It has been placed in the application file, and the information referred to therein has been considered using the global dossier. The examiner is requesting the applicant to provide a copy of “International search report for application No. PCT/US2019/031505” in order to comply with 37 CFR 1.98(a)(2).

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  determining an inconvenience value so that an available stopping location having a lowest inconvenience value can be determined. Claims 5 and 15 depend from claims 1 and 11. Claims 1 and 11 determine inconvenience information but doesn’t determine inconvenience value, therefore the step of determining an inconvenience value is not recited. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claim indefinite. According to the examiner’s best knowledge, the claim limitation will be treated as an available stopping location having an inconvenience value.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 11 recite receiving information including an initial location for pick up or drop off of a passenger, determining a plurality of suggested stopping locations and inconvenience information for each of the plurality of suggested stopping locations and sending map information including the plurality of suggested stopping locations and the inconvenience information for at least a subset of the plurality of the suggested stopping locations.
The limitation of determining a plurality of suggested stopping locations and inconvenience information for each of the plurality of suggested stopping locations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a server computing device or one or more processors”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a server computing device or one or more processors”, “determining” in the context of this claim encompasses the user mentally determining or thinking of a plurality of alternative pick up or drop off locations based on inconvenience information for each of the plurality or alternative pick up or drop off locations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “a server computing device or one or more processors, receiving information, and sending the plurality of suggested stopping locations and the inconvenience information”. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Regarding the additional limitations of “receiving information, and sending the plurality of suggested stopping locations and the inconvenience information”, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer to perform the process. In particular, the receiving step is recited at a high level of generality (i.e. as a general means of gathering user location or request), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The sending step is also recited at a high level of generality (i.e. as a general means of sending data over a network), and amounts to mere post solution activity, which is a form of insignificant extra-solution activity. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field. Accordingly, the additional limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “receiving information, and sending the plurality of suggested stopping locations and the inconvenience information” are well-understood, routine, and conventional activities because the background recites “vehicles may operate in a fully autonomous mode where passengers may provide some initial input, such as a pickup or destination location, and the vehicle maneuvers itself to that location” (Paragraph 0002). MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, the claims are not patent eligible.
Dependent claims 2-10 and 12-20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application [provide concise explanation]. Therefore, dependent claims 2-10 and 12-20 are not patent eligible under the same rationale as provided for in the rejection of independent claims 1 and 11. Therefore, claim(s) 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colijn et al US 2016/0370194 A1 (hence Colijn) in view of Farmer et al US 10,126,138 B1 (hence Farmer).
In re claims 1 and 11, Colijn discloses systems and methods for providing suggested locations for pick up and destination locations (Abstract) and teaches the following:
receiving, by a server computing device from a client computing device, information including an initial location for pick up or drop off of a passenger of the vehicle (Paragraphs 0021, 0051, and 0054);
determining, by the server computing device, a plurality of suggested stopping locations, and inconvenience information for each of the plurality of suggested stopping locations based on at least how close each of the plurality of suggested stopping locations is to the initial location (Paragraphs 0021, 0026, 0028, 0060-0061, and 0065-0066);
and sending, by the server computing device to the client computing device, map information for display, the map information including: (1) the plurality of suggested stopping locations (Fig.9 and Paragraph 0062)
However, Colijn discloses that the locations are provided to the user (Paragraph 0062) and the locations that are the closest to the map marker are identified and presented (Paragraph 0061) but doesn’t explicitly teach the following:
sending, by the server computing device to the client computing device, map information for display, the map information including (2) the inconvenience information indicating relative inconvenience of at least a subset of the plurality of suggested stopping locations is for the passenger as compared to other ones of the plurality of suggested stopping locations
Nevertheless, Farmer discloses  identify alternate request locations corresponding to an original request location, such as being with a radius or boundary (Abstract) and teaches the following:
sending, by the server computing device to the client computing device, map information for display, the map information including (2) the inconvenience information indicating relative inconvenience of at least a subset of the plurality of suggested stopping locations is for the passenger as compared to other ones of the plurality of suggested stopping locations (Fig.4B and Col.14, Lines 28-57)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Colijn reference to include the dialogue box indication the alternate location and its advantages, as taught by Farmer, in order to improve the identification of interaction locations and improve interactions between providers and requestors for overall travel time determinations, efficient use of system and processor resources, and overall improved experiences between providers and requestors (Farmer, Col.1, Lines 50-54).
In re claims 2 and 12, Colijn teaches the following:
wherein the map indicates an estimated location of the client computing device (Fig.9, #810)
In re claims 3 and 13, Farmer teaches the following:
wherein the map information indicates at least one of one or more pickup inconvenience values and one or more drop off inconvenience values corresponding to respective ones of the plurality of suggested stopping locations (Fig.4B, #430)
In re claims 4 and 14, Colijn teaches the following:
receiving, by the server computing device from the client computing device, information indicating an actual stopping location selected by the passenger (Paragraph 0052)
In re claims 6 and 16, Colijn teaches the following:
wherein determining the plurality of suggested stopping locations includes determining which ones of the plurality of suggested stopping locations are most convenient location for a particular are (Paragraph 0061)
In re claims 7 and 17, Colijn teaches the following:
wherein determining which ones of the plurality of suggested stopping locations are most convenient location for a particular area includes determining which ones of the plurality of suggested stopping locations are associated with an inconvenience value that is lower than a threshold (Paragraph 0061)
In re claims 8 and 18, Colijn teaches the following:
wherein the map information includes information flagging or highlighting the plurality of suggested stopping locations that are associated with an inconvenience value that is lower than a threshold (Fig.9 and Paragraph 0061)
In re claims 9 and 19, Colijn teaches the following:
in addition to sending the map information including the plurality of suggested stopping locations, sending, by the server computing device to the client computing device, information regarding all possible pickup locations in a geographical area (Fig.9 and Paragraph 0061)
In re claims 10 and 20, Colijn teaches the following:
wherein one or more of the possible pickup locations are flagged as being most convenient or least convenient (Fig.9 and Paragraph 0061)

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colijn in view of Farmer as recited above and further in view of Rander et al US 2017/0344010 A1 (hence Rander).
In re claims 5 and 15, the combination of Colijn in view of Farmer discloses the structural elements of the claimed invention but doesn’t explicitly teach the following:
determining, by the server computing device, that the actual stopping location selected by the passenger is occupied by another vehicle or otherwise obstructed; determining, by the server computing device, an available stopping location having a lowest inconvenience value; and sending, by the server computing device to the client serving device, a notification to inform the passenger that the actual stopping location has been changed to the available stopping location
Nevertheless, Rander discloses a control system that determines a corresponding set of pick-up location options for the pick-up area, and as the SDV approaches the pick-up area, performs a hierarchical operation to identify, via the sensor data, an optimal pick-up location to rendezvous with the requesting user (Abstract) and teaches the following:
determining, by the server computing device, that the actual stopping location selected by the passenger is occupied by another vehicle or otherwise obstructed; determining, by the server computing device, an available stopping location having a lowest inconvenience value; and sending, by the server computing device to the client serving device, a notification to inform the passenger that the actual stopping location has been changed to the available stopping location (Paragraphs 0003, 0014-0015)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Colijn reference to include the feature of performing a hierarchical operation to identify, via the sensor data, an optimal pick-up location to rendezvous with the requesting user, as taught by Rander, in order to maximize pick-up efficiency between a requesting user and an SDV selected to provide transport for the requesting user (Rander, Paragraph 0016).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morita et al US 2019/0129438 A1 discloses transportation service with the automatic drive vehicle on which no driver rides, to provide measures to adjust the detailed drop-off location nearby the destination.
Rong et al US 2019/0137291 A1 discloses methods and systems for automatically determining a pick-up location for a passenger upon a transportation service request.
Tolkin et al US 10,685,416 B2 discloses selecting pickup locations for a trip to efficiently facilitate transport or delivery services for requesting users.
Schenken US 2014/0278691 A1 discloses a system for ranking potential attended delivery/pickup locations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669